LACOMBE, Circuit Judge
(after stating the facts as above). All the testimony as to the collision was taken before the commissioner. He has most carefully epitomized the statements of the different witnesses and discussed in great detail the various problems presented for solution. It is unnecessary to repeat here even a summary of the transactions. He found the steamer at fault (1) for attempting to pass to the left under a two-blast signal without having obtained the assent of the yacht, (2) for not keeping to her own starboard side of the channel, (3) for not sounding alarm signals, but keeping on at full speed and repeating her two blasts .when her first signal was not answered, (4) for crossing the one-blast signal of the yacht, (5) for not stopping and reversing when danger of collision should have-been obvious, and (6) for not maintaining a competent and sufficient lookout. The district judge says:
“The testimony is voluminous and directly in conflict in many important particulars. The solution of the controversy depends very largely, if not entirely, upon the credit to be given to the statements of the witnesses. There is evidence to support both sides of the dispute, and, in view of the great advantage the commissioner had in that all of the witnesses testified before him, I should hesitate to disturb his conclusions, even if' I thought that different ones should be reached. I do not so think, however, but I consider it more probable that his results are sound and just.”
We fully concur in this conclusion. The only subject left to be discussed is the controversy between shipowners and charterer as to-their respective liabilities.
*665The Volund at the time of the collision was under a time charter to the Higginson Manufacturing Company of Newburgh, which provided that:
“The said owners agree to let and the said charterers agree to hire the said steamship from the time of delivery for the period of six months, steamer to be placed at the disposal of the charterers at Windsor, Nova Scotia, to be employed in carrying lawful merchandise, between safe port or ports, as the charterers or their agents shall direct and on the following conditions.”
The form of charter is a familiar one, and the following clauses may be quoted:
“(1) The owner shall provide and pay for all provisions, wages and consular, shipping and discharging fees of the captain, officers, engineers, firemen and crew; shall pay for the insurance of the vessel, also for all the cabin, deck, engine room and other necessary stores, and maintain her in a thoroughly efficient state in hull and machinery for and during the service.
“(2) That the charterers shall provide and pay for all coals, fuel, port charges, pilotages, agencies, commission, consular charges (except those pertaining to the captain, officers or crew) and all other charges whatsoever, except those before stated.”
“(10) That the captain shall prosecute his voyages with the utmost dispatch, and shall render all customary assistance with ship’s crew, tackle and boats. That the captain (although appointed by the owners) shall be under the orders and direction of the charterers as regards employment, agency or other arrangements; and the charterers hereby agree to indemnify the owners from all consequences or liabilities that may arise from the captain signing bills of lading, or otherwise complying with the same.”
“(11) That if the charterers shall have .reason to be dissatisfied with the conduct of the captain, officers or engineers, the owners shall, on receiving particulars of the complaint, investigate the same, and if necessary make a change in the appointments.
“(12) That the charterers shall have permission to appoint a supercargo, who shall accompany the steamer and see that voyages are prosecuted with the utmost despatch ”
Counsel also refer to the clauses which provide that hire shall commence on the day of delivery and continue until day of redelivery; that for nonpayment of hire the owners may withdraw the steamer from service of the charterers; that cargo be laden and discharged at any dock, wharf, or place that charterers may direct; that the whole reach of the vessel’s holds, decks, etc., reserving only proper and sufficient space for ship’s officers, crew, etc., shall be at the disposal of charterer; that all steam winches shall be at charterer’s disposal during loading and discharge, and steamer to provide men "to work the same; that derelicts and salvage shall be for owner’s and charterer’s equal benefit. Clauses 4, 6, 7, 8, 9, 23, and 24.
Under clause 12 the charterer appointed as supercargo one Capt. Nelson, who held a master’s certificate for seagoing steam vessels issued by the Province of Nova Scotia. He testified that he had followed the sea since he was 11 years old, had been “around here” 25 or 30 years, and was a member of the American Shipmasters’ Association before getting the Nova Scotia certificate; that he had been up the Hudson a great many times and was familiar with it. He had made the same voyage with the ship, from Nova Scotia to Newburg and return, on four previous occasions under the charter. He said he supposed he was put on the ship as pilot and supercargo, and that *666he piloted her over Nantucket Shoals and the Sound and the Hudson river. The ship’s captain, Lassen, was not on board, having landed at the Battery along with the Hell Gate pilot who had charge of the navigation down the East River. The captain’s object in going ashore was to enter the ship at the Custom House and save time; he intended to rejoin her at Newburg. Capt. Nelson was on the bridge and navigated the Volund from New York until collision.
The owners found their contention that the charterers are liable—
“(1) upon the proposition that any pilot other than the one imposed by law became the charterer’s agent by virtue of its express agreement, which made the piloting of the steamer in pilotage waters its work, and (2) upon the proposition that, irrespective of the charter party, Oapt. Nelson was an ordinary servant employed by the Higginson Company and acting within the scope of his employment, and that said company was therefore liable for his acts.”
In two recent cases we have had a similar charter before us and held that it did not amount to a demise of the vessel, and that consequently the navigation of the ship during the time of the charter is in the hands of the owner. The Santona, 169 Fed. 275, 94 C. C. A. 551 ; Dunlop S. S. Co. v. Tweedie Trading Co. (C. C. A., April 18, 1910) 178 Fed. 673. Since the navigation remains in the hands of the owner, all instrumentalities (human or other) which he uses to conduct it are his own while thus employed, no matter from what source he obtains them. We have no question here as to navigation in waters where the law compels the employment of some local pilot. For the consequences which may result from the failure of any of these instrumentalities properly' to do the work the owner who is employing them may be liable; he cannot escape liability for damages done by his vessel in consequence of her being improperly navigated because the person in fault was temporarily assigned by some one else to assist him in doing the work which was distinctively his own. Nor can we assent to the proposition, which is earnestly contended for, that under charter parties of this sort there is some joint, two-headed navigation of the vessel which will put both parties in control. The provisions (clauses 8, 10) that the captain shall be under the orders and direction of the charterers as regards employment and other arrangements merely authorize the charterer to designate the safe port, and the berth therein to which the ship shall proceed. How she shall be navigated to get there is a matter entirely within the owner’s hands. Nor are we persuaded tb the conclusion that the phrase “charterer shall provide and pay for pilotages” entitles him to insist that the vessel shall be navigated in pilotage waters by an individual of his own selection, although in the best judgment of the master some other person should be intrusted with that operation. We must not be understood as deciding more than the case now before us. If upon arrival in some foreign country, with which the master is unfamiliar, he should request the charterer’s agent to secure him a local pilot, and the agent should refuse to do so, or if the agent should assign him some pilot known to the agent to be incompetent, or whose personal habits were known to be such as to make him an unsafe person to be intrusted with responsibility, questions might arise which would have to be determined when presented. In this case there is nothing to indicate that *667Capt. Nelson was incompetent or unfit to act as a pilot up the Hudson river. The happening of this collision does not establish any such proposition. Many competent and proper navigators have at times committed faults in handling their vessels.
Nor are we persuaded that, although the Higginson Company selected Nelson as its supercargo and paid his salary, it remained his responsible employer when he was engaged in the operation of navigating the vessel for the shipowners, especially since, as we construe the charter, the master need not have allowed him to conduct the navigation unless he was satisfied to intrust it to him, and if dissatisfied could have removed him. The Slingsby, 120 Fed. 753, 57 C. C. A. 52. We find no error in assessment of damages.
We do not think the award of $12,000 as damages for the loss of life of the engineer, Gracie, was excessive. He was 31 years old, in perfect health, and never indulged in liquor. He was earning from $1,300 to $1,500 a year and left a wife and child.
We find no error in allowing the taxation of the premiums on libelant’s stipulations for costs. It was quite proper to present their claims in the admiralty court, and the present custom of obtaining security from some insurance company instead of from personal friends is too well settled to be disturbed.
The decrees should be so modified as to hold the Volund solely in fault for the collision, with half costs of appeal to the libelants against the Volund and interest. Causes remanded to the District Court for appropriate action.